ATTACHMENT TO ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 02/24/22 have been fully considered but they are not persuasive.
With respect to the restriction of claim 41, Applicant argues that the entire issue already developed is whether Applicant has evidenced that the transition phrase "consisting essentially of" excludes the tungsten metal and alkali tungsten bronze of Mamak. For the Examiner to now assert that a "consisting of' claim (i.e. claim 41) is a separate invention subject to a unity restriction is wholly improper. Applicant further argues the Examiner is using unity of invention as a basis to avoid admitting that Applicant's invention using tungsten oxide and excluding tungsten metal and alkali tungsten bronze is patentable.
However, the Examiner did not make the restriction due to the “consisting of” language, but rather, properly made the restriction given that claim 41 shares a special technical feature with claims 1 and 35 that lacks unity a posteriori and met by the teachings of Mamak. It is noted if Applicant were to amend both claims 1 and 35 to recite the particles “consisting of” tungsten oxide particles as claimed the rejections using Mamak would be overcome.
Applicant argues that Mamak demonstrates that alkali metal tungsten bronze has a negative impact on haze versus tungsten oxide and points to Fig. 2 of Mamak. Applicant further argues the Examiner has never addressed the fact that Mamak itself demonstrates that alkali metal tungsten bronze, a material excluded by Applicants claims, has a material effect on haze.
However, while Mamak does disclose alkali metal tungsten bronze does affect haze, since haze is not presently claimed, this would not affect the basic and novel characteristics of the present invention.
Applicant argues that the Examiners interpretation of the Dr. Carmichael Declaration is wrong and notes that the transmission % on the x-axis in the first figure of the Declaration is UV light transmission which reflects the reheat properties of each material in PET at various light transmissions. The Declaration explains tungsten bronze must be used at about 4x the amount of tungsten oxide as presently claimed and therefore, using tungsten bronze to achieve the presently claimed reheat properties would have a negative effect on transparency.
However, firstly, contrary to Applicant’s assertions, in the first figure, it appears that light transmission is on the y-axis, not the x-axis. Secondly, even if the figure shows four times more tungsten bronze is needed than tungsten oxide, the rejection of record is based on the combination of tungsten bronze and tungsten oxide. The data does not show the combination affects the basic and novel characteristics of the present invention. Further, the rejection is not modifying the amount of tungsten bronze to achieve the same effect as tungsten oxide. Therefore, given that Mamak discloses tungsten bronze, it is the examiner’s position that this presence of tungsten bronze would not affect the basic and novel characteristics of the present invention.
Applicant argues that the presence of alkali metal tungsten bronze and tungsten metal affect L* as evidenced by the Declaration of Dr. Carmichael. Therefore, the presently claimed feature is not disclosed in Mamak and it is not "reasonable to expect the preform ... to have an L* value as claimed". The Examiner contends that since Applicants claim covers a preform that could include tungsten metal and alkali metal tungsten bronze particles, then the L* value 
However, it is not clear how the data in the Declaration relates to L* or how tungsten bronze would affect it since L* clearly differs from transparency/light transmission.
Applicant argues that Mamak does not necessarily produce the claimed L* and points to Example 6 (Fig. 3) of the present application shows that TiN and activated carbon (U1) yield unacceptable reheat temperatures at a desirable L*.
However, given that example 6 shows effects of TiN and activated carbon with respect to reheat temperature, it is not clear how these demonstrate the combination of Mamak and Xia would not necessarily provide the presently claims L* value given that Mamak and Xia do not use TiN or activated carbon but rather, tungsten oxide and tungsten bronze. Further, while Applicant refer to L*, the y-axis in example 6 refers to light transmission.
With respect to the Declaration, under section 3, Applicant argues that the first figure shows approximately four times the amount of the tungsten bronze has about half the effect of the tungsten oxide. Therefore, approximately eight times the amount of tungsten bronze (B) would be needed to achieve the same effect as tungsten oxide.
However, this first figure shows the effects of tungsten bronze and tungsten oxide individually. There is nothing showing the effects of the combination of tungsten bronze and tungsten oxide. Given that Mamak discloses the combination of tungsten bronze and tungsten oxide and by excluding the tungsten bronze under the “consisting essentially of” language, in order to overcome the rejection of record, it is advised that applicant shows that the combination of tungsten bronze in amounts disclosed by Mamak and tungsten oxide would negatively affect the basic and novel characteristics of the present invention. 
Under sections 4 and 5 of the Declaration, Applicant argues that the second figure shows tungsten metal is very poor performer relative to the tungsten oxide and the tungsten metal and tungsten bronze of Mamak would negatively affect the transparency of a polymer material when present at a level necessary to achieve the reheat advantage of the present invention.
It is agreed that the second figure shows more tungsten metal is needed to achieve the same effect as tungsten oxide. However, there is nothing showing the combination disclosed by Mamak would negatively affect the basic and novel characteristics of the present invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787